Opinión disidente del
Juez Asociado Señor Irizarry Yunqué.
La decisión que hoy toma este Tribunal trastoca el prin-cipio adversativo en que descansa el sistema judicial y, en cuanto al Derecho probatorio, pone en entredicho nada menos que la necesidad de la firma del funcionario ante quien se suscribe un documento a los fines de su autenti-cidad. Por ello disiento.
El Banco Gubernamental de Fomento demandó a Ofici-nas Profesionales, Inc. y a varias personas naturales en cobro de $518,625.07, suma a la que, según alegó, estaba reducida una deuda de la corporación demandada, repre-sentada por un pagaré por $735,000. Reclamó además el pago de intereses y $73,500 pactados para costas, gastos y honorarios de abogado. La deuda estaba garantizada me-diante hipoteca, cuya ejecución se solicitó en la demanda.
*388Entre las personas naturales incluidas como demanda-dos aparecen Juan Moczó Aliaga, Isabel Moczó Aliaga y Pilar Aliaga viuda de Moczó, como miembros de la sucesión de Juan B. Moczó. Se predicó la causa de acción contra éstos en la alegación de que su causante, Dr. Juan B. Moczó, ga-rantizó personalmente la obligación de Oficinas Profesio-nales, Inc. hasta el 5.67 por ciento del principal, más inte-reses, costas, gastos y honorarios de abogado. Dichos codemandados negaron dicha alegación en su contestación a la demanda. Recurren de sentencia en su contra.
La única prueba presentada durante el juicio, en lo que concierne a la responsabilidad de los aquí recurrentes, con-sistió en el pagaré por $735,000 y un documento en que, según se alegó, el Dr. Juan B. Moczó garantizó personal-mente la deuda hasta el 5.67 por ciento. El documento con-tiene el nombre del doctor Moczó al calce en manuscrito y el nombre, también en manuscrito, como testigo, de J.E. Colón, M.D. Contiene un número de afidávit y el sello notarial del notario Jorge M. Morales. No aparece la firma del notario. Éste no fue llamado a declarar en el juicio. Tam-poco declaró el “testigo” del documento, J.E. Colón, M.D. Los demandados, aquí recurrentes, que negaron la ale-gación de la demanda que responsabilizaba a su causante, objetaron la admisibilidad del descrito documento. Entien-do que no fue autenticado y era, por tanto, inadmisible.
Este Tribunal elabora unas expresiones a mi juicio un tanto confusas sobre el requisito de la firma del notario autorizante de un documento a los fines de su autenticidad. Parece dar más importancia a que el documento tenga un número de afidávit y el sello de un notario, que al requisito de la firma del notario. A mi juicio la firma del notario es el elemento más importante para la autenticidad del docu-mento. El número del afidávit y el sello del notario los puede poner la secretaria. La firma del notario solamente él puede ponerla. El notario es el depositario de la fe pública. Es el testigo fedatario que el Estado provee para dar auten-*389ticidad a los instrumentos que han de dar fe de su propia autenticidad. Francamente no comprendo el malabarismo en que se ha confundido este requisito esencial. El número del afidávit y la impresión del sello son accesorios. La firma del notario es lo principal.
Hay algo más en este caso que, en vez de fortalecer, debilita la autenticidad que se le pretende dar al docu-mento. El notario Morales firmó todos los afidávit que los otros garantizadores otorgaron, y en ninguno de ellos apa-rece la firma de J.E. Colón. Únicamente aparece la supuesta firma de J.E. Colón en el documento que está huérfano de la firma del notario Morales. Me resisto a creer que un número de afidávit y el sello del notario Morales convirtieron ipso facto a J.E. Colón, M.D. en depositario de la fe pública notarial e hicieron autoautenticable el documento.
La conclusión final de este Tribunal, de remitir a instancia para que “las partes diluciden la legitimidad del documento” sienta, a mi juicio, un mal precedente. Hay unas reglas de juego: en este caso, las Reglas de Evidencia. El Banco Gubernamental de Fomento, que no es una entidad indigente, representado por competentes abogados, no probó bajo esas reglas que el doctor Moczó firmara el documento de garantía. Este Tribunal reabre el caso para permitir que ahora traten de probar, si pueden, lo que no pudieron o no quisieron o no supieron probar.
Por último, debo consignar mi preocupación de que en la sentencia del Tribunal se haga referencia a una oferta de transacción para, sin decirlo expresamente, poner en duda la validez de la posición de los recurrentes de negar la ale-gada deuda de su causante, el doctor Moczó. Hace más de siete décadas dejó sentado este Tribunal el principio de que una oferta de transacción no aceptada no es admisible como un reconocimiento de responsabilidad. Pérez v. Guánica Centrale, 17 D.P.R. 963, 969 (1911). Señalamos que la oferta de transacción hecha por el demandado “a lo sumo lo que significa es que desea evitar el pleito o su continuación, por *390lo que tal clase de prueba nunca debe ser permitida por los tribunales”. Esta norma ha sido consistentemente seguida. Véanse: Díaz v. Arroyo, 50 D.P.R. 319, 323 (1936); Pueblo v. Central Cambalache, 59 D.P.R. 60, 74 (1941); Rodríguez v. Great Am. Indemnity Co., 63 D.P.R. 605, 610, 611 (1944); Pueblo v. Ruiz, 83 D.P.R. 349, 354 (1961). En 1979 dicha norma fue incorporada como Regla 22(B) de las vigentes Reglas de Evidencia. ¿Son esta norma y la falta de autenti-cidad del documento tecnicismos que deben echarse a un lado en este caso?
Yo no creo que los tecnicismos deben derrotar el logro de la justicia. Pero creo también que en un régimen de ley se excusa, y se justifica, que nos apartemos de los tecnicismos únicamente para dar otra oportunidad de que se haga justi-cia al débil, al que no puede pagar un buen abogado. Esa no es la condición del recurrido en este caso.